Citation Nr: 0523081	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  95-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for residuals of 
mononucleosis.

4.  Entitlement to a higher initial evaluation for right knee 
degenerative joint disease with subluxation, currently 
assigned a 20 percent evaluation.

5.  Entitlement to a higher initial evaluation for residuals 
of left knee trauma with instability, currently assigned a 20 
percent evaluation.

6.  Entitlement to a higher initial evaluation for eczema of 
the right foot, assigned a noncompensable rating from June 
11, 1994, to August 29, 2002, and a 10 percent rating 
beginning August 30, 2002.

7.  Entitlement to a rating higher than 10 percent for 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had verified active service from August 1990 to 
August 1994, with a previous 4 months and 27 days of 
unverified active service.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1994.  In January 1998, the case was remanded by 
the Board for additional development, and in June 2004, the 
case was remanded to afford the veteran a Travel Board 
hearing.  In February 2005, the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).  

For reasons expressed below, the appeals on all issues except 
for entitlement to an increased rating for gastroesophageal 
reflux are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

In February 2000 and again at hearing before the undersigned 
in February 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal on the issue of 
entitlement to an increased rating for gastroesophageal 
reflux disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issue of increased rating for 
gastroesophageal reflux disease have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant  
has withdrawn the issue of entitlement to an increased rating 
for gastresophageal reflux and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issues of 
entitlement to an increased rating for gastroesophageal 
reflux and it is dismissed.


ORDER

The appeal on the issue of entitlement to an increased rating 
for gastroesophageal reflux is dismissed.


REMAND

Despite the length of time this case has been on appeal, 
there is a further VA duty to assist the veteran in 
developing evidence pertinent to his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Specifically, at his hearing, 
the veteran testified that he had been treated at VA 
facilities in Walla Walla, Washington; Richland, Washington; 
and Roseburg, Oregon.  Records of this treatment must be 
obtained.  VA medical records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2004).

In addition, the veteran testified that his service-connected 
conditions have worsened, and he should be afforded current 
examinations.  In this regard, VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

With respect to the knees, the veteran's right knee 
disability has been characterized as "degenerative joint 
disease with instability," and he has been assigned a 20 
percent rating, under diagnostic code 5257.  However, the 
Board notes that separate ratings may be assigned for knee 
instability, and for arthritis with limitation of motion.  
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).

Nevertheless, in assigning any such separate ratings, the RO 
must avoid pyramiding, i.e., rating the same manifestations 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  For example, 
limitation of motion or painful motion should not be 
evaluated under diagnostic code 5257.  See Esteban.  In 
addition, when evaluating the symptoms under diagnostic code 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding 
the effects of functional loss due to pain do not apply, as 
that diagnostic code is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Limitation of 
flexion is appropriately rated under diagnostic code 5262, 
while limitation of extension should be evaluated under 
diagnostic code 5261.  Separate ratings, however, may be 
awarded for limitation of flexion and limitation of extension 
of the knee.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  
If a compensable rating is warranted under neither diagnostic 
code 5262 nor 5261, consideration of a compensable rating 
based on painful motion due to arthritis is appropriate.  Id.  
On remand, the claim should be reviewed to determine whether 
separate ratings for instability, limitation of flexion, and 
limitation or extension are warranted for each knee.  

In addition, the veteran contends that his eczema of the 
right foot has spread to his hands, and possibly his body.  
He must be afforded an examination, to determine the current 
extent and manifestations of his service-connected skin 
disability, to include an opinion as to whether any skin 
condition separated from the eczema of the right foot is part 
of the same disability.  In this regard, the service medical 
records show that the veteran was seen with a pruritic rash 
of the chest in September 1989.  Four months and 27 days of 
active service for the veteran have not been verified.  It is 
important to determine whether the veteran was in service, 
and whether he was on active or inactive duty, on September 
18-19, 1989, when he was treated for a skin rash.  Therefore, 
the Board finds that verification of this service is needed.

In view of the foregoing, the case is REMANDED for the 
following: 

1.  Verify the veteran's four months and 
27 days of active duty which occurred 
prior to August 31, 1990.  If he was not 
on active duty on September 18-19, 1989, 
verify his duty status for those dates, 
i.e., active duty training; inactive duty 
training; or none. 

2.  Obtain all records of the veteran' VA 
treatment from the following facilities:
?	Walla Walla, Washington, VAMC, to 
include records of treatment at the 
Richland, Washington, outpatient clinic;
?	Roseburg, Oregon, VA Healthcare System;
?	Sepulveda, California, VAMC (from this 
facility only, records dated from 
January 2003 to the present).

3.  After receiving these records, take 
appropriate action depending upon the 
content of the records, i.e., obtain any 
further records identified within, obtain 
medical examinations (other than those 
requested below), etc., as applicable.  
See 38 C.F.R. § 3.159(c). 

4.  Thereafter, schedule the veteran for a 
VA examination to determine the 
manifestations and severity of his right 
and left knee disabilities.  The claims 
folder should be provided to and reviewed 
by the examiner.  The examination report 
should include range of motion findings, 
of both flexion and extension, and 
commentary as to the presence and extent 
of any functional loss due to painful 
motion, weakened movement, excess 
fatigability, and/or incoordination 
present in the left knee.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  The presence 
or absence of any instability or 
subluxation, and the severity thereof, 
should be reported.  

5.  Schedule the veteran for a VA 
dermatology examination to determine the 
manifestations and severity of his eczema 
of the right foot, to include whether, and 
if so, to what extent, there are 
manifestations of the veteran's skin 
condition present on areas other than his 
right foot.  The examiner should also 
express an opinion as to whether any skin 
condition currently shown (other than 
involving the right foot) is etiologically 
related to a skin condition shown in 
September 1989.  The claims folder should 
be provided to and reviewed by the 
examiner in connection with the 
examination.  The examination report 
should include an estimate of the 
percentages of the entire body and of the 
exposed body affected by a current skin 
condition.  

6.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claims on appeal.  
With respect to the issues of higher 
ratings for left and right knee 
disabilities, ensure that the veteran is 
appropriately evaluated, with 
consideration of whether separate ratings 
for instablity, limitation of flexion, and 
limitation of extension may be 
appropriate.  If any claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


